This opinion is subject to administrative correction before final disposition.




                                 Before
                   STEPHENS, DEERWESTER, and FOIL
                        Appellate Military Judges

                          _________________________

                            UNITED STATES
                                Appellee

                                       v.

                          Frank L. EHASE
                 Lance Corporal (E-3), U.S. Marine Corps
                               Appellant

                              No. 202000068

                          Decided: 25 November 2020

       Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judges:
                        John L. Ferriter (arraignment)
                           John P. Norman (trial)

   Sentence adjudged 19 November 2019 by a general court-martial
   convened at Marine Corps Base Camp Pendleton, California, consist-
   ing of a military judge sitting alone. Sentence approved by the conven-
   ing authority: reduction to E-1, confinement for 10 years, 1 and a
   dishonorable discharge.

                               For Appellant:
                         Megan E. Horst, JAGC, USN

                                For Appellee:
                             Brian K. Keller, Esq.


   1  The convening authority suspended confinement in excess of 8 years pursuant
to a pretrial agreement.
               United States v. Ehase, NMCCA No. 202000068
                            Opinion of the Court

                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Uniform Code of Military Justice arts. 59, 66, 10 U.S.C.
§§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2